Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 23, 2016

The Court of Appeals hereby passes the following order:

A16A0918. AL OZELCI A/K/A ALI OZWLCI v. IRFAN POYRAZ.

      In December 2008, the trial court entered a judgment in favor of the plaintiff
in this civil case. In November 2013, Defendant Al Ozelci filed a Motion for New
Trial or to Set Aside the Judgment, arguing essentially that the trial court lacked
jurisdiction to enter the judgment because Ozelci did not receive the requisite notice
of pre-trial orders. After the trial court denied his motion, Ozelci filed this appeal.
We lack jurisdiction.
      Although a motion for new trial generally extends the time in which to file a
notice of appeal, such a motion is not valid unless it is filed within 30 days after entry
of judgment. See OCGA § 5-5-40 (a); Wright v. Rhodes, 198 Ga. App. 269 (401 SE2d
35) (1990). Here, Ozelci filed his motion nearly five years after the trial court’s entry
of judgment, and thus the motion is void and did not extend the time to appeal. See
Wright, supra.
      Moreover, it appears that Ozelci’s lack-of-notice argument is most accurately
characterized as one seeking relief pursuant to OCGA § 9-11-60 (d). See Taylor v.
Chester, 207 Ga. App. 217 (427 SE2d 582) (1993). To obtain review of the denial
of such an order, an appellant must follow the discretionary appeal procedures. See
OCGA § 5-6-35 (a) (8); Rogers v. Estate of Harris, 276 Ga. App. 898, 899 (625 SE2d
65) (2005). Ozelci did not follow those procedures here.
      For these reasons, we lack jurisdiction to consider Ozelci’s appeal, and it is
hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     03/23/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.